FILED
                               NOT FOR PUBLICATION                          SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



RAFAEL VERDUZCO PARTIDA; et al.,                   No. 08-74950

               Petitioners,                        Agency Nos. A079-520-580
                                                               A078-112-390
  v.                                                           A079-520-581
                                                               A079-520-582
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                         MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Rafael Verduzco Partida and family, natives and citizens of Mexico, petition

for review of the Board of Immigration Appeals’ (“BIA”) order denying their

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d

889, 894 (9th Cir. 2003), and we deny the petition for review.

      The BIA acted within its discretion in denying as untimely petitioners’

motion to reopen because it was filed more than 90 days after the BIA’s final

removal order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to establish that

they were entitled to equitable tolling of the filing deadline, see Iturribarria, 321

F.3d at 897 (deadline for filing a motion to reopen can be equitably tolled where a

petitioner acts with due diligence).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-74950